Citation Nr: 9933138	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to 
February 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) February 1998 rating 
decision which denied a rating in excess of 10 percent for 
the service-connected PTSD.  By an RO determination in April 
1999, the evaluation of the PTSD was increased to 50 percent.  
In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim 
remains in controversy where less than the maximum available 
benefit is awarded.


FINDINGS OF FACT

1.  The veteran's PTSD is associated with depression, 
anxiety, nightmares, intrusive thoughts and recollections, 
flashbacks, increased startle response, panic attacks, 
irritability, social isolation and inability to interact with 
people, and grossly inappropriate behavior and persistent 
danger of hurting others manifested by outbursts of anger and 
violence.

2.  He is unable to work because of inability to interact 
with people, has a history of four failed marriages, and has 
not had a significant relationship in many years; his PTSD is 
shown to be productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that disability associated with the service-
connected PTSD has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in developing 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the file, 
including current data sufficient to address the merits of 
the claim.  The Board is satisfied that the duty to assist 
has been met in this case. 

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for conversion reaction was granted by 
September 1953 RO rating decision and a 50 percent rating was 
assigned.  That decision was based on the veteran's service 
medical records showing treatment of symptoms including 
headaches and nervousness, and August 1953 VA medical 
examination report diagnosing conversion reaction.

By RO decisions in November 1954 and December 1956, the 
rating of the veteran's service-connected conversion reaction 
was reduced from 50 to 30 percent and 30 to 10 percent, 
respectively, based on clinical evidence documenting 
improvement in the severity of the pertinent symptomatology 
(as documented on VA medical examinations in October 1954 and 
October 1956); in December 1956, the diagnosis of the 
service-connected conversion reaction was amended to include 
cephalalgia.

An October 1958 neuropsychiatric examination report from A. 
Brown, M.D., reveals a diagnosis of conversion reaction 
manifested by cephalalgia and emotionally unstable 
personality, productive of slight occupational impairment.

VA hospitalization records from October to November 1960 
reveal inpatient treatment associated with symptoms unrelated 
to the veteran's service-connected conversion reaction with 
cephalalgia.

A June 1977 letter from Drummond Medical Group, Inc. reveals 
that the veteran exhibited symptoms associated with chronic 
anxiety reaction and was in need of a neuropsychiatric 
examination.

On VA neuropsychiatric examination in August 1977, the 
veteran indicated that he experienced increasing symptoms of 
nervousness, anxiety, and headaches.  On examination, anxiety 
neurosis was diagnosed.  The examiner indicated that the 
veteran's service-connected conversion reaction with 
cephalalgia was properly diagnosed as chronic anxiety, and 
his headaches actually represented a symptom of anxiety; he 
was noted to have been "quite limited" in his social life 
and unable to work in his profession as a musician.

On VA psychiatric examination in September 1991, the veteran 
indicated that he experienced anxiety, persistent headaches, 
nightmares about his wartime service in Korea, difficulty 
sleeping, hypervigilance, increased startle response, 
survivor guilt, and intrusive recollections.  On examination, 
PTSD was diagnosed.  The examiner indicated that the 
veteran's pertinent disability consisted of PTSD rather than 
the previously diagnosed cephalalgia and conversion disorder.

By RO rating decision in December 1991, the diagnosis of the 
veteran's service-connected disability was changed to reflect 
the above-discussed September 1991 VA psychiatric examination 
findings to the effect that he had PTSD rather than 
conversion reaction with cephalalgia; the previously assigned 
10 percent disability rating remained unaffected by the 
change of the diagnosis of the service-connected 
psychoneurotic disability.

VA and private medical records from May 1991 to September 
1997 reveal inpatient and outpatient treatment associated 
with various symptoms and illnesses unrelated to the 
veteran's service-connected psychoneurotic disability 
(including associated with a ruptured aortic aneurysm) but, 
in October 1996, it was noted that he received treatment for 
PTSD.

On VA psychiatric examination in November 1997, the veteran 
indicated he had a history of four failed marriages.  
Reportedly, he suffered a nearly fatal rupture of an aortic 
aneurysm in 1991 and had not worked since that time (he noted 
that he received Social Security Administration (SSA) 
disability benefits); he denied a history of psychiatric 
treatment since service separation.  He indicated that he had 
a passive suicidal ideation (without current intent or plan), 
that he experienced headaches, restless sleep, intrusive 
recollections, nightmares, avoidance of stimuli reminding him 
of service in Korea, irritability, increased startle 
response, and concentration deficit.  He indicated that he 
lived in an isolated desert community and felt detached and 
estranged from others.  On examination, chronic, severe PTSD 
was diagnosed, and Global Assessment of Functioning (GAF) 
score of 60 was assigned.

VA treatment records from November 1997 to February 1999 
reveal intermittent treatment associated with the veteran's 
PTSD as manifested by symptoms of social isolation, poor 
impulse control, difficulty sleeping, nightmares, intrusive 
thoughts, depression, anxiety, irritability, and severe 
headaches.  In February 1999, it was indicated he was doing 
"OK" on medication and his PTSD was described as stable.

On VA psychiatric examination in March 1999, including the 
examiner's review of the claims file, the veteran again 
indicated that he had a history of four failed marriages and 
did not have any significant relationships in "many, many 
years."  Reportedly, he received outpatient treatment for 
PTSD since January 1998.  He indicated that he was physically 
violent and irritable on many occasions and, as recently as 6 
months earlier, he assaulted two young men because they 
"harassed" him.  He indicated that he was a musician, 
unemployed for the past "couple of years;" reportedly, he 
tried numerous part-time temporary jobs but was unable to 
continue because of insomnia, poor energy, avoidance of 
people, and because he was "afraid of his temper."  
Reportedly, he experienced symptoms of recurrent intrusive 
recollections and nightmares, flashbacks from Korea, intense 
psychological distress when exposed to stimuli reminding him 
of his wartime service, detachment from people (with the 
exception of his son and grandchildren), irritability, 
outbursts of anger, difficulty concentrating, memory 
impairment, hypervigilance, and avoidance of people (noting 
that he stopped playing music with his friends because he did 
not want to be around others).  He indicated that he had no 
goals for the future and did not look forward to anything.  
He stated that he felt depressed, anxious, and that he 
experienced panic attacks about once a week or once every two 
weeks.  An increase in the severity of his symptoms was noted 
to have been precipitated by recent deaths among his friends 
and relatives, including the death of his daughter in 
November 1998.  On examination, he was "fairly well 
groomed;" he appeared sincere, depressed, dysphoric, his 
eye-contact was variable, and attention was mildly impaired; 
there was no evidence of paranoia, hallucinations, delusions, 
suicidal or homicidal ideation, or impairment of thought-
process, insight, or judgment.  PTSD and major depressive 
disorder were diagnosed, and GAF score 40 was assigned.  The 
examiner indicated that the severity of the veteran's PTSD 
increased since the last compensation and pension 
examination, and that he severely curtailed his involvement 
with people to protect them from his temper (but which 
curtailment did not prevent him from acting out on his 
irritability because he had to interact with people to meet 
his basic needs such as grocery shopping).

Currently, the veteran's service-connected PTSD is rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), and a 
50 percent evaluation is assigned consistent with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation will be assigned under Diagnostic 
Code 9411 where there is evidence of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating will be assigned under 
the same diagnostic code where there is total occupational 
and social impairment, due to symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

Based on the entire record, the Board finds that a 100 
percent rating for the veteran's service-connected PTSD is 
warranted.  The evidence reveals that he has experienced 
various psychoneurotic symptoms including anxiety and 
nervousness for many years; the severity, persistence, and 
multitude of the pertinent symptoms (including nightmares, 
intrusive thoughts and recollections, social isolation, 
increased startle response, and outbursts or anger and 
violence) increased in the recent past (see VA psychiatric 
examination report in March 1999).  The evidence reveals that 
he lives an isolated life in a desert community and is able 
to interact only with his son and grandchildren, that he has 
a history of four failed marriages, and that he has not had a 
significant relationship in many years.  As indicated on VA 
psychiatric examination in March 1999, he severely curtailed 
his interaction with people because of his temper; it appears 
that he is no longer able to play musical instruments with 
his friends (which was his profession in the past) because 
this would require interaction with others.  Although his 
interaction with people is severely limited and consists of 
interaction during activities to meet his daily needs (such 
as grocery shopping), he appears to be unable to tolerate 
people even during such minimum contacts (see March 1999 VA 
psychiatric examination report, showing that he recently 
assaulted two people because they "harassed" him).  Thus, 
the evidence indicates that his PTSD is productive of total 
social impairment by virtue of symptoms consistent with 
impairment in thought process and communication, grossly 
inappropriate behavior, and persistent danger of hurting 
others.  See Diagnostic Code 9411.

As discussed above, the schedular criteria for a 100 percent 
rating for PTSD under Diagnostic Code 9411 require that the 
disability be productive of total occupational and social 
impairment.  In this case, the evidence reveals that the 
veteran was a professional musician and has not worked in 
several years.  Although the evidence does not unambiguously 
show that he has been unable to work due to PTSD, as he is 
shown to have experienced other significant health problems 
(including a ruptured aortic aneurysm requiring 
hospitalization in 1991), ability to work as a professional 
musician necessarily involves interaction with people.  As 
discussed above, the evidence of record indicates that he is 
unable to interact with people.  Moreover, he indicated on VA 
psychiatric examination in March 1999, that he tried to work 
several jobs on a part-time basis but was unable to continue 
because of his short temper and avoidance of people (the 
Board stresses that the veteran impressed the VA examiner in 
March 1999, as being sincere); on examination, a GAF score of 
40 was assigned (a GAF score of 60, assigned on VA 
psychiatric examination in November 1997, was reported by the 
examiner as reflective of "severe" impairment).  Thus, 
resolving the benefit of the doubt in the veteran's favor, 
the Board believes that the severity of his service-connected 
PTSD more nearly approximates the criteria for a 100 percent 
rating under Code 9411.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted, subject to pertinent criteria governing the 
payment of monetary benefits.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

